 PROB 12C                                                                               Report Date: March 22, 2019
(6/16)

                                        United States District Court
                                                                                                       FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON
                                                       for the

                                        Eastern District of Washington                        Mar 22, 2019
                                                                                                  SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Shane A. Grifford                         Case Number: 0980 2:14CR00144-SMJ-1
 Address of Offender:                                   Spokane, Washington 99205
 Name of Sentencing Judicial Officer: The Honorable Salvador Mendoza Jr., U.S. District Judge
 Date of Original Sentence: April 28, 2015
 Original Offense:        Distribution of Child Pornography, 18 U.S.C. § 2252A(a)(2)
 Original Sentence:       Prison - 60 Months;                Type of Supervision: Supervised Release
                          TSR - 180 Months
 Asst. U.S. Attorney:     James Goeke                        Date Supervision Commenced: February 15, 2019
 Defense Attorney:        Federal Defenders Office           Date Supervision Expires: February 14, 2034


                                          PETITIONING THE COURT

To issue a WARRANT and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 03/05/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            2           Special Condition # 20: Defendant shall be prohibited from possessing or manufacturing
                        any material, including videos, magazines, photographs, computer-generated depictions, or
                        any other media that depict sexually explicit conduct involving children or adults, as defined
                        at 18 U.S.C. § 2256(2). Defendant shall not enter any establishment involved in the sex
                        industry, including but not limited to adult bookstores, massage parlors, and strip clubs.
                        Defendant shall not utilize any sex-related adult telephone numbers. The supervising officer
                        is authorized to monitor compliance in this area by obtaining relative records including but
                        not limited to telephone, Internet, credit cards and bank statements.

                        Supporting Evidence: Mr. Grifford is alleged to have violated special condition number 20
                        on or about February 28, 2019, by having possession of over 140 images of child
                        pornography on his cell phone as reported to the undersigned officer by the Federal Bureau
                        of Investigation (FBI).

                        On February 15, 2019, Mr. Grifford signed his conditions relative to case number
                        2:14CR00144-SMJ-1, indicating he understood all conditions as ordered by the Court.
                        Specifically, Mr. Grifford was made aware by his U.S. probation officer that he was required
                        to refrain from possessing or manufacturing any material, including videos, magazines,
                        photographs, computer-generated depictions or any other media that depicted sexually
                        explicit conduct involving children or adults.
